           Case 1:18-cv-07796-VEC Document 52 Filed 01/25/19 Page 1 of 1

                                    Atlanta         Chicago        Melville        Philadelphia   San Francisco
                                    Boca Raton      Manhattan      Nashville       San Diego      Washington, DC




Mary Blasy
mblasy@rgrdlaw.com
                                                 January 25, 2019

                                                                               VIA EMAIL AND FILING ECF

The Honorable Valerie E. Caproni
Thurgood Marshall Courthouse
40 Foley Square, Room 240
New York, NY 10007
CaproniNYSDChambers@nysd.uscourts.gov

        Re:      Gene Samit and John Lantz v. CBS Corporation, et al., No. 1:18-cv-7796

Dear Judge Caproni:

       We are Lead Counsel for plaintiffs and represent the Construction Laborers Pension Trust
for Southern California, Lead Plaintiff in the above-noted matter. Pursuant to Sections 1.C and 1.D
of Your Honor’s Individual Rules, we write to respectfully request that the Court so-order the
enclosed stipulation, which extends by two weeks the deadline for Lead Plaintiff to file its
Consolidated Amended Complaint and otherwise retains the same previously ordered briefing
schedule in the event Defendants elect to move to dismiss such complaint. This request is just
being made today because it took us a couple of days to obtain the consent of all parties.

        The request is necessitated by the persistence of a personal exigency on the part of the
counsel for Lead Plaintiff directly responsible for preparing the Amended Consolidated Complaint,
and counsel for all Defendants have agreed to the request for a short two week-extension. Other
than the Initial Pre-Trial Conference scheduled for April 19, 2019 (with related filing deadlines) set
contingent upon Defendants having answered the operative complaint by that deadline, which the
parties are hereby asking the Court to reschedule, all other components of the Court’s December 14,
2018 scheduling order will remain in full force and effect. Accordingly, Lead Counsel and Lead
Plaintiff respectfully request that the Court so-order the enclosed stipulation which, among other
things, extends the deadline to file the Amended Consolidated Complaint until February 11, 2019.

                                                    Very truly yours,




                                                    MARY BLASY
Enclosure
cc:    Counsel of Record (via ECF and email w/ encl.)


58 South Service Road   Suite 200     Melville, NY 11747        Tel 631 367 7100     Fax 631 367 1173     rgrdlaw.com
